The opinion of the court was delivered by
Wheeler, J.
I. The continuing of the school by the teacher with the consent and approbation of the prudential committee, after she had obtained a certificate of qualifications, was equivalent to making a new contract to commence then, upon the same terms as the original contract. The fact that she had kept the school one week under an express contract which the law avoided, would not make void this implied contract, although the express contract had to be looked at, to ascertain the terms of the implied contract.
*457II. It appeared that the teacher did during the time she taught, make the entries in the school register required by law to be made while the school was so going along. Section 110, ch. 22, Gen. Sts., required the teacher to make the other entries “ at the close of his school.’ ’ The time when these entries are to be made, has not been changed in any of the changes that have been made .in this statute. The close of school there meant, must be the close of the term of school; for the answers to inquiries required to be entered, relate to the whole term, and could not be answered till the close of it. If the school stopped before the close of the term, throngh the fault of the teacher, then the plaintiff would not be entitled to recover, whether she made the necessary entries in the register or not; but if the prudential committee, by his own conduct, without her fault, prevented the close of the term being reached by her, so she could make the entries, then the want of them would not prevent the recovery of the wages. This leads to the consideration of the third point made by the defendant, for the determination of that will decide this.
The case states that there was a great conflict in the testimony, both as to the conduct of the boy in school, and the talk between her and the prudential committee respecting his return and her leaving the school, but does not state what the testimony either way was. The point made to the court by the defendant, as to this, assumes that there was testimony from which the jury might find that the boy was disobedient and disregarded the rules of school, and that the committee insisted that she should permit the boy to attend the school notwithstanding this. If these things were so, then she would have to either leave the school, or endure the disobedience and misconduct of the boy while teaching it. Assuming the evidence to have been according to this assumption by the defendant, there was evidence to warrant the charge of the court, if the charge was correct in law. The teacher could not perform the duties of her employment without maintaining proper and necesssary discipline in the school, and when all her other means for doing so failed in respect to the boy, it was her right, and might be her duty, to expel him, to save the rest of the school from being injured by his presence. It was not the duty of the *458teachei’, under the contract, to teach the school without maintaining proper and necessary discipline in it; and if the committee insisted that she should have the boy there, when she could not have him there and have the discipline too, it was equivalent to insisting that she should teach the school without the discipline ; which she was not bound to do. The charge was in accordance with these views, and was correct. Under it the jury found that the teacher was justified in expelling the boy, to maintain proper and necessary discipline, and that the committee insisted that the boy should return if she completed the contract. Upon this finding, she failed to reach the close of the term of the school through the conduct of the committee, and not through the fault of herself.
Judgment affirmed.